Citation Nr: 9914490	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel
INTRODUCTION

The veteran had active service from January 1970 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board will address the issue of entitlement to service 
connection for bilateral hearing loss in the REMAND section 
of this action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.

2.  Bilateral tinnitus is related to exposure to noise 
associated with the firing of weapons during wartime.


CONCLUSION OF LAW

Bilateral tinnitus was reasonably incurred as a result of 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records show that he served in the 
artillery throughout his service.  He served in Vietnam from 
December 1970 to October 1971.  According to his report of 
separation from the military (DD 214), he received the 
Vietnam Service Medal and the Bronze Star Medal.  His primary 
military occupational specialty was a field artillery 
crewman.  The veteran's service medical records including an 
induction examination, dated December 1969, and his 
separation examination in August 1972, show no complaints of 
tinnitus.  A December 1971 medical report indicates that 
while in Vietnam, the veteran was caught in an ambush with 
the enemy.  In order to defend himself, he fired back.  

Post-service medical records include an October 1996 VA 
audiological examination report.  The examiner noted a 
history of military noise exposure, along with a medical 
history that included constant and severe bilateral tinnitus. 

According to a December 1996 examination report from Robert 
Gaughan, M.D., the veteran's private physician, the doctor 
assessed that the veteran had tinnitus and bilateral high 
tone sensory neural hearing loss.  Dr. Gaughan elaborated 
that the veteran had had an extensive history of noise 
exposure due to his artillery detail, and that this exposure 
to acoustic trauma was very likely a strong contributor to 
his tinnitus.  The doctor added, however, that he could not 
say for certain that this was the only cause of the tinnitus.

In his January 1997 testimony before a hearing officer at the 
RO, the veteran testified that his primary specialty in 
Vietnam was convoy ammunition.  He was the section chief in 
charge and he worked with heavy guns.  He went to artillery 
school for a year and he was trained on various weapons.  He 
first noticed ringing in his ears in basic training.  After 
service, he explained that the ringing in his ears triggered 
his PTSD flashbacks.  While in service, he recalled bleeding 
in his ears on occasion; however, he thought nothing of it.  
After he returned to the United States, the ear ringing 
worsened.  After service, he related that although he worked 
for eight years in a machine shop, it was not noisy.


Analysis

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) (1998).  If the 
claim is well grounded, it must be shown that all relevant 
facts have been properly developed and that the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107 has been 
complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. § 
5107.

The veteran is seeking service connection for bilateral 
tinnitus.  The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the United 
States Court of Appeals for Veterans Claims (Court), 
discussed the relationship between the decision made by the 
Court of Appeals for the Federal Circuit in Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), and the decision the 
Court made in Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Court adopted the position that the decision made by the 
Court of Appeals for the Federal Circuit in Collette does not 
affect the medical nexus analysis that the Court previously 
stated in Caluza.

In Collette, The Court of Appeals for the Federal Circuit set 
forth a three-step sequential test interpreting section 
1154(b) that, if met, provides a rebuttable presumption of 
service connection: 1) it must be determined whether the 
veteran has proffered satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease; 
2) whether the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service; and 
3) whether the government has met its burden of rebutting the 
presumption of service-connection by clear and convincing 
evidence to the contrary.

The Court in Caluza acknowledged that 38 U.S.C.A. § 1154(b) 
relaxes the evidentiary constraints concerning the question 
of whether a particular disease or injury was incurred or 
aggravated in service.  The Court went on to say, however, 
that section 1154(b) does not concern the question of either 
current disability or nexus to service.

Therefore, competent medical evidence is still required to 
prove that the veteran's claimed bilateral tinnitus is 
etiologically related to service.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Libertine, 9 Vet. App. 521.

In light of this analysis, the Board acknowledges that the 
veteran engaged in combat in service, and finds that his 
account of exposure to artillery fire while in Vietnam is 
credible and consistent with the circumstances of such 
service.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d 389.  The 
Board also finds that the evidence of record supports a 
finding in favor of service connection for bilateral 
tinnitus.  

The veteran's private physician, Dr. Gaughan, has linked the 
inservice artillery fire as a cause of his current bilateral 
tinnitus.  While the doctor confessed that he could not be 
certain if the artillery fire was the only cause, the Board 
notes that cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  See 
Mattern v. West, No. 96-1508 (U.S. Vet. App. Feb. 23, 1999).  
An etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words.  Id.  

In this regard, the Board notes that the medical history 
provided by Dr. Gaughan is consistent with the medical 
history in the claims file.  Specifically, the veteran's 
service medical records support the doctor's finding that the 
veteran was exposed to artillery fire while in service.  
Moreover, the Board must point out that there is no clear and 
convincing evidence offering a contrary opinion.  The 
veteran's testimony that he worked in a machine shop for 
eight years is not competent evidence to rebut Dr. Gaughan's 
opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Furthermore, there is no medical opinion of record stating 
that the veteran acquired bilateral tinnitus from working in 
the machine shop for eight years.  Therefore, the Board is of 
the opinion that the veteran's bilateral tinnitus is just as 
likely as not to be related to his military service, and was 
reasonably be found to have been incurred therein.  


ORDER

Service connection for bilateral tinnitus is granted.  


REMAND

The veteran contends that service connection is warranted for 
bilateral hearing loss. Although the veteran was exposed to 
acoustic trauma in service, and currently has a hearing loss 
by VA standards, (see, 38 C.F.R. § 3.385), there is no 
specific medical opinion that links the veteran's current 
bilateral hearing loss to his military service.  

In his December 1996 examination report, Dr. Gaughan 
discussed the veteran's bilateral hearing in conjunction with 
the bilateral tinnitus.  In his diagnosis, however, he 
specifically linked bilateral tinnitus to service without 
addressing the issue of bilateral hearing loss.  Given this 
ambiguity, the Board finds that further development is 
necessary before addressing this issue on appeal.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for hearing loss since December 
1996, specifically to include from Dr. 
Gaughan.  When the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA audiology examination to 
determine the nature and etiology of all 
current bilateral hearing loss.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
A comprehensive history of the veteran's 
exposure to acoustic trauma should be 
obtained.  An opinion should be provided 
regarding the likelihood that the veteran's 
current bilateral hearing loss is related to 
inservice acoustic trauma.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

